—In a proceeding pursuant to CPLR article 75 to stay arbitration of a claim for uninsured motorist benefits, John Taddeo appeals from (1) an order of the Supreme Court, Nassau County (Carter, J.), entered September 1, 1999, which granted the petition and permanently stayed the arbitration, and (2) an order of the same court, entered January 5, 2000, which denied his motion, inter alia, for leave to renew and/or reargue the prior motion.
Ordered that the appeal from so much of the order entered January 5, 2000, as denied that branch of the motion which was for leave to reargue is dismissed, as no appeal lies from an order denying a motion for leave to reargue; and it is further,
Ordered that the order entered January 5, 2000, is affirmed insofar as reviewed; and it is further,
Ordered that the order entered September 1, 1999, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly granted the petition and permanently stayed the arbitration (see, Matter of American Home Assur. Co. v Wai I. Wong, 249 AD2d 301; Sloan v Schoen, 251 AD2d 319). It also properly denied the motion, inter alia, for leave to renew, as the appellant offered no reasonable excuse as to why the evidence submitted with the motion was not previously submitted in opposition to the petition (see, CPLR 2221 [e] [3]; Cannistra v Gibbons, 224 AD2d 570, 571; see also, Lee v Ogden Allied Maintenance Corp., 226 AD2d 226, 227; Mangine v Keller, 182 AD2d 476, 477). Ritter, J. P., Altman, McGinity and Cozier, JJ., concur.